       9:19-cv-02426-JD         Date Filed 03/10/21          Entry Number 75       Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF SOUTH CAROLINA
                                  BEAUFORT DIVISION

Timothy Donald Dingle                      )
                                           )
                    Petitioner,            )            C.A. No. 9:19-02426-JD-MHC
                                           )
             vs.                           )                  OPINION & ORDER
                                           )
Warden of Lieber Correctional Institution, )
                                           )
                    Respondent.            )
____________________________________)

        This matter is before the court with the Report and Recommendation of United States

Magistrate Judge Molly Cherry, made in accordance with 28 U.S.C. § 636(b)(1) and Local Civil

Rule 73.02 of the District of South Carolina. 1 Timothy Donald Dingle (“Petitioner” or “Dingle”),

a state prisoner brought this pro se Petition for a Writ of Habeas Corpus under 28 U.S.C. § 2241. (DE 1.)

Respondent filed a Motion for Summary Judgment on April 23, 2020. (Mot. Summ. J., DE 41.)

        As the Plaintiff is proceeding pro se, the court issued an order on or about April 24, 2020,

pursuant to Roseboro v. Garrison, 528 F.2d 309 (4th Cir. 1975), advising Plaintiff of the motion

for summary judgment procedure and the possible consequences if he failed to respond adequately

to the motion. Plaintiff filed a response in opposition on May 18, 2020. (DE 47.) Thereafter,

Magistrate Judge Cherry issued a Report and Recommendation, recommending that Respondent’s

Motion for Summary Judgment be granted and Dingle’s petition be dismissed. (R&R, DE 58.)




1
  The recommendation has no presumptive weight, and the responsibility for making a final
determination remains with the United States District Court. See Mathews v. Weber, 423 U.S.
261, 270-71 (1976). The court is charged with making a de novo determination of those portions
of the Report and Recommendation to which specific objection is made. The court may accept,
reject, or modify, in whole or in part, the recommendation made by the magistrate judge or
recommit the matter with instructions. 28 U.S.C. § 636(b)(1).

                                               Page 1 of 3
       9:19-cv-02426-JD        Date Filed 03/10/21          Entry Number 75      Page 2 of 3




       Dingle filed objections to the Report and Recommendation; however, to be actionable,

objections to the Report and Recommendation must be specific. Failure to file specific objections

constitutes a waiver of a party’s right to further judicial review, including appellate review, if the

recommendation is accepted by the district judge. See United States v. Schronce, 727 F.2d 91, 94

& n.4 (4th Cir. 1984). In the absence of specific objections to the Report and Recommendation of

the magistrate judge, this court is not required to give any explanation for adopting the

recommendation. See Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983).

       Upon review, the court finds that Dingle’s objections are non-specific, unrelated to the

dispositive portions of the magistrate judge’s Report and Recommendation, or merely restate his

claims. Accordingly, after review, the court finds that Dingle’s objections are without merit.

Therefore, after a thorough review of the magistrate judge’s Report and the record in this case, the

court adopts Magistrate Judge Cherry’s Report and Recommendation and incorporates it herein by

reference.

       It is therefore ORDERED that the Respondent’s motion for summary judgment, Docket

Entry 41, is granted and for the same reasons, Dingle’s Petition for Writ of Habeas Corpus, Docket

Entry 1, is dismissed; further, it is ORDERED that a certificate of appealability is denied because

Defendant has failed to make “a substantial showing of the denial of a constitutional right.” 28

U.S.C. § 2253(c)(2).

       IT IS SO ORDERED.

                                               _____________________________
                                               Joseph Dawson, III
                                               United States District Judge
March 10, 2021
Greenville, South Carolina




                                              Page 2 of 3
       9:19-cv-02426-JD        Date Filed 03/10/21         Entry Number 75       Page 3 of 3




                              NOTICE OF RIGHT TO APPEAL

       Plaintiff is hereby notified that he has the right to appeal this order within thirty (30)

days from the date hereof, pursuant to Rules 3 and 4 of the Federal Rules of Appellate

Procedure.




                                             Page 3 of 3
